                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

 DUSTIN M. JAMES,

                  Plaintiff,

         v.                                             Case No. 3:15-cv-01335-JPG-MAB

 DEBRA HALE, et al.,

                  Defendants.

                                MEMORANDUM AND ORDER

J. PHIL GILBERT, DISTRICT JUDGE

        As Magistrate Judge Mark A. Beatty has already correctly recounted (see generally ECF

No. 135, pp 1–5), plaintiff Dustin James was formerly a pre-trial detainee at the St. Clair County

Jail. At some point during his detention, he broke a bone in his face and received some sort of

laceration. So the jail sent him to the emergency room at local hospital where they sewed up the

cut, performed a CT scan, and referred him to an ENT and ophthalmologist. And over the next

month, James continued to receive treatment from both the jail’s infirmary and outside specialists

for his injury.

        But at some point, James developed further pain and swelling on one side of his face that

allegedly was so bad that he could not chew solid food, so he asked to see defendant Debra Hale—

a supervisory nurse and the only remaining defendant in this case—and demanded (1) some

ibuprofen, and (2) that Hale send James to the emergency room for further treatment. But Hale

declined to do so, on the grounds that (1) James was already scheduled to see an outside specialist

the next day who would address the concern, and (2) in her medical judgment, James’s condition

was not sufficiently serious enough to warrant an immediate trip to the emergency room.




                                                1
       When James went to the specialist the next day—a Friday—that specialist diagnosed James

with an infection. The specialist then left a voicemail for the jail at 6:43 PM that night, in which

he recommended that the jail put James on an antibiotic for ten days to alleviate the infection. But

since Hale only worked day shifts Monday through Friday, she did not receive the voicemail that

night. Regardless, the jail placed James on antibiotics that following Monday.

       For that, James sued Hale under 42 U.S.C. § 1983 for an alleged violation of the Eighth

Amendment’s Cruel and Unusual Punishment Clause, along with a Due Process claim relating to

his subsequent confinement in “max” that James now admits Hale is not liable for. Hale moved

for summary judgment, and following briefing on the matter, Magistrate Judge Beatty issued a

Report and Recommendation (“Report”) pursuant to 28 U.S.C. § 636(b)(1)(B) that advises this

Court to grant Hale’s motion for summary judgment. Now, the Court may accept, reject, or

modify—in whole or in part—the findings or recommendations of the magistrate judge in his

Report. FED. R. CIV. P. 72(b)(3). The Court must review de novo the portions of the report to which

objections are made. Id. “If no objection or only partial objection is made, the district court judge

reviews those unobjected portions for clear error.” Johnson v. Zema Sys. Corp., 170 F.3d 734, 739

(7th Cir. 1999).

       James—represented by counsel—has filed an objection, so the Court has reviewed the

matter de novo. The Court fully adopts Magistrate Judge Beatty’s thoughtful analysis of the merits

of this case, but with one exception: James’s central objection that permeates most of his

arguments—that the magistrate judge improperly disregarded facts that James had supported with

a sworn affidavit—is correct. After James filed his response to the motion for summary judgment,

James asked the Court for leave to file two affidavits that transformed his amended complaint into

a sworn, verified complaint that may be used in evidence—and the magistrate judge formerly



                                                 2
assigned to this case granted that request. See Ford v. Wilson, 90 F.3d 245, 247 (7th Cir. 1996)

(explaining the procedure to transform an operative complaint into a verified complaint). James

then relied heavily on that verified complaint to try to defeat summary judgment in this case, rather

than relying on citations to evidence previously in the record like depositions, interrogatories, and

the like. The magistrate judge then declined to consider the sworn complaint as evidence because

it is not the Court’s function to “scour the record in search of evidence to defeat a motion for

summary judgment.” Bombard v. Fort Wayne Newspapers, Inc., 92 F.3d 560, 562 (7th Cir. 1996).

Pursuant to Ford, that was in error.

        But that error does not change anything, for the verified complaint fails as evidence for

another reason. James—through counsel, which he has had in this case throughout the discovery

phase—relied on two affidavits to transform his amended complaint into a verified complaint: one

from himself and another from his mother. The problem for James, however, is that you cannot

create a “sham affidavit”—one “whose conclusions contradict prior deposition or other sworn

testimony”—to evade a loss at summary judgment. Dunn v. Menard, Inc., 880 F.3d 899, 910 (7th

Cir. 2018) (quoting Buckner v. Sam's Club, Inc., 75 F.3d 290, 292 (7th Cir. 1996)). And that is

exactly what James tried to do here. His recently-filed affidavit certifies his statements in the

amended complaint as true, but now those proposed “facts” blatantly contradict both sworn

deposition testimony as well as the medical records in this case—making the affidavits a desperate

attempt to evade an inevitable loss at summary judgment rather than offering any genuine dispute

over the material facts in this case.

        For example, ¶¶ 6–17 of James’s statement of material facts explain the medical procedures

in this case, but they all cite exclusively to the verified complaint as evidence. (Def.’s Response to

Pl.’s Mot. Summ. J., ECF No. 126, pp. 9–11.) As the defendant points out in their reply brief,



                                                  3
nearly every single one of these assertions contradicts the medical records and depositions in this

case. (ECF No. 132, pp. 2–17.) And ¶ 43 of James’s statement of facts states that plaintiff was

released from custody at the St. Clair County Jail on March 1, 2015, citing to the verified complaint

as evidence of that. (Def.’s Response to Pl.’s Mot. Summ. J., ECF No. 126, p. 15.) The dates in

this case are important, as Magistrate Judge Beatty explained in his Report. But James’s assertion

is simply wrong: the jail actually released James on or around February 24, 2015, and the records

in this case show that. (ECF No. 117-1.) And finally, to the extent that the affidavit from James’s

mother tries to verifiy the amended complaint, it fails—her affidavit contains no specific dates or

factual contentions against defendant Hale, and instead relies on a vague assertion that she

contacted the jail and spoke to Ms. Hale regarding her son’s medical treatment at some time. Both

of these affidavits are as sham affidavits, so the fact that Magistrate Judge Beatty refused to rely

on them is acceptable.

       Moreover, James has had counsel in this case since the summer of 2017. Counsel filed the

affidavit in-question around Christmas of 2018, which transformed the operative complaint into a

verified complaint. Even though this was technically permissible under Ford, the Court certainly

does not commend the practice. Ford dealt with a pro se plaintiff, and the Seventh Circuit panel in

that case cited to that fact when allowing the plaintiff to get away with what he did. 90 F.3d at 247.

Even so, the panel stated: “We do not mean to commend the practice. The federal rules envisage

the submission of evidentiary material in response to a motion for summary judgment as a means

of sharpening the issues, so that the judge can determine just what if anything must be tried.” Id.

While this Court is bound to follow Ford at this time, the Court has doubts as to whether plaintiffs

whom are represented by counsel should be permitted to deploy it to their advantage—especially

in scenarios like this case. Allowing a plaintiff’s attorney to take advantage of such a practice



                                                  4
makes a mockery of how summary judgment is supposed to work and is extremely prejudicial to

the defense. Perhaps that rule should change.

       To conclude, the Court has also reviewed the matter regarding Dr. Angarone’s expert

testimony de novo and finds that Magistrate Judge Beatty was correct. The Report specifically held

that “[e]ven when considering Dr. Angarone’s expert opinion…[t]he record clearly indicates that

Defendant Hale did not act purposefully, knowingly or recklessly regarding Plaintiff’s health while

he was detained at [the jail], and that her conduct was objectively reasonable.” (ECF No. 135, p.

9.) James objected to this on the grounds that he offered Dr. Angarone as a causation expert instead

of a standard-of-care expert, that changes nothing. Magistrate Judge Beatty found that there was

no evidence in this case that defendant Hale had the mental state required for deliberate

indifference, and even if Dr. Angarone—the plaintiff’s expert—is only here to assist on causation,

that does not affect the mental-state analysis that Magistrate Judge Beatty correctly decided.

                                         CONCLUSION

       For the foregoing reasons, the Court ADOPTS Magistrate Judge Beatty’s Report (ECF No.

135) as supplemented by this order, GRANTS the defendant’s motion to dismiss (ECF No. 116),

DISMISSES this case WITH PREJUDICE, and FINDS AS MOOT all other motions herein.

The Court DIRECTS the Clerk of Court to enter judgment accordingly.

IT IS SO ORDERED.

DATED: APRIL 1, 2019
                                                             s/ J. Phil Gilbert
                                                             J. PHIL GILBERT
                                                             U.S. DISTRICT JUDGE




                                                 5
